In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-063 CR

____________________


TIMOTHY ALAN BAILEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 06-04-03556-CR




MEMORANDUM OPINION

	On February 21, 2008, we notified the parties that our jurisdiction was not apparent
from the notice of appeal, and warned that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  The
appellant did not file a response.  The State contests jurisdiction.
	The notice of appeal seeks to appeal the trial court's order continuing appellant's
community supervision and imposing additional conditions.  The trial court's order is not
appealable.  See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977) (Appellate court
lacks jurisdiction on direct appeal from an order modifying the terms and conditions of
probation.).  Accordingly, we hold the order from which appellant appeals is not appealable. 
The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.



																			_______________________________
								CHARLES A. KREGER
								               Justice


Opinion Delivered March 19, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.